DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 12/07/2020.

Claims 1, 5-8, 11-15 are pending.  Claims 1, 5-8, and 11-13 are being examined.  Claims 2-4 and 9-10 are canceled.  Claims 14 and 15 are withdrawn from further examination.  Claim 1 is amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boorse et al. (US 2011/0271664 A1) in view of Harold et al. (US 2012/0309610 A1) or in the alternative, further in view of Ito et al. (US 2014/0065044 A1).
Considering claim 1, Boorse teaches a catalyst comprising an ammonia oxidation component such as a supported platinum (Boorse, [0048]).  Boorse teaches the ammonia oxidation composition contains a component active for the ammonia SCR function (Boorse, [0051]).  In addition to teaching the platinum being supported on a refractory metal oxide, Boorse teaches the platinum can be supported on a zeolitic molecular sieve having a CHA, FAU, BEA, MFI, or MOR framework structure by teaching that the platinum may be distributed on the external surface or in the internal channels, cavities, or cages of the molecular sieve and that the support can be a zeolite (Boorse, [0049]-[0050] and end of [0053]).  Thus, Boorse teaches a blend of platinum on a support with a first SCR catalyst and where the support is a zeolite (i.e., a low ammonia storage support).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a supported platinum such as platinum supported on zeolite instead of an oxide-supported platinum in Boorse’s catalytic article.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so because both platinum supported on a refractory oxide and platinum supported on zeolite are taught by Boorse to be suitable ammonia oxidation components.
Boorse does not explicitly teach a second SCR catalyst.
However, Harold teaches using two or more catalytic metals supported by a mixture of shape-selective materials such as zeolites assembled in a layer-like fashion results in nonlinear improvement in the overall SCR activity over a wide range of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an additional SCR layer (2nd SCR catalyst) on top of Boorse’s first SCR catalyst (18 of Fig. 1 of Boorse) and incorporating the metallic elements of Harold (i.e., SCR catalysts) into the substrate of Boorse (12 of Fig. 1 of Boorse).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve nonlinear improvement in the overall SCR activity over a wide range of temperatures with a reasonable expectation of success. 
It should be noted that the addition of a second SCR catalyst on top of layer 18 of Boorse would result in the second SCR adjacent to the platinum blend with first SCR and at least partially overlapping the blend of platinum on the support with low ammonia storage and the first SCR catalyst.  The platinum blend is the section of the catalyst wherein layer 16 and 18 overlap.
Boorse teaches the support with low ammonia storage is a zeolite (Boorse, [0049]-[0053]).
Boorse teaches the framework structures have silica to alumina ratios of at least about 5 (Boorse, [0042]).  A prima facie case of obviousness exists because the claimed range of ≥ 500 overlaps the range taught by Boorse (see MPEP §2144.05(I)).
In the alternative, Boorse teaches the framework structures have silica to alumina ratios of at least about 5 (Boorse, [0042]).  Boorse does not explicitly teach a zeolite with silica-to-alumina ratio of ≥ 500.
However, Ito teaches zeolite having low Si/Al ratio has more number of acid site and has larger degree of degradation in durability under coexistence with steam, on the contrary, zeolite having high Si/Al ratio is superior in heat resistance (Ito, [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the silica-to-alumina ratio of zeolite including to within the claimed range of ≥ 500.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain a zeolite superior in heat resistance with a reasonable expectation of success.
It should be noted that the claim is directed to a catalyst.  The combination of Boorse/Harold/Ito teaches the claimed catalyst.  Thus, it would be expected that the catalyst of Boorse/Harold/Ito would also be effective in improving the N2 yield and reducing N2O formation from NH3 in an exhaust gas at a temperature of about 250°C compared with a comparable catalyst in which the support with low ammonia storage is a zeolite with silica-to-alumina ratio of <500.
Considering claim 5, Boorse teaches the amount of the first SCR catalyst is about 0.10% to about 10% by weight (Boorse, [0041]) and the amount of platinum on the support with low ammonia storage is about 0.008% to about 2% by weight (Boorse, [0048]).  Taking into account the maximums and minimum of the ranges of the amount of SCR catalyst and platinum results in a range of SCR catalyst to platinum ratio of 0.05 
Considering claim 6, Boorse teaches the first SCR catalyst is a Cu-SCR catalyst comprising copper and a molecular sieve (Boorse, [0043]).
Considering claim 7, Boorse teaches the amount of platinum present is about 0.008% to about 2% by weight (Boorse, [0048]).  Boorse teaches the AMOx zone (i.e., platinum catalyst) comprises in the range of about 5% to about 50% of the substrate length and the SCR component in the range of about 50% to about 90% of the substrate (Boorse, [0063]).  At 50% platinum and 50% SCR, the range of platinum relative to the weight of the support of platinum + the weight of the platinum + the weight of the first SCR would be in the range of about 0.004% to about 1%.  A prima facie case of obviousness exists because the claimed ranges overlap the range taught by Boorse (see MPEP §2144.05(I)).
Considering claim 8, Boorse teaches the amount of platinum present relative to the layer is about 0.008% to about 2% by weight (Boorse, [0048]).  A prima facie case of obviousness exists because the claimed ranges overlap the range taught by Boorse (see MPEP §2144.05(I)).
Considering claims 11-13, it should be noted that the claims are directed to a catalyst composition.  The combination Boorse and Harold teaches the claimed composition.  Thus, it would be expected that the catalyst composition of Boorse/Harold would also be capable of providing an improvement in N2 yield, a reduction in NOx formation, and reduced N2O formation from NH3 as claimed.  "[T]he discovery of a .

Response to Arguments
Applicant’s arguments filed regarding Boorse does not provide the skilled person with any motivation to employ a blend of platinum on a zeolite with a first SCR catalyst have been fully considered but are not persuasive.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In the instant case although in Boorse’s preferred embodiment the ammonia oxidation component is a physical mixture of an oxide-supported platinum component and an SCR component, Boorse does teach that the platinum can be supported on a zeolitic molecular sieve/a zeolite.  In light of Boorse’s teaching that the catalyst comprises an ammonia oxidation component such as a supported platinum (Boorse, 
It is prima facie obvious to substitute equivalents known for the same purpose (see MPEP §2144.06(II)).    The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP §2144.07).
Moreover, Boorse teaches the refractory metal oxide support of the ammonia oxidation component may contain a mixed oxide such as crystalline aluminosilicates (i.e., zeolites) (Boorse, [0049]).  Thus, the support for the oxide-supported platinum component of the physical mixture of the oxide-supported platinum component and the SCR component may contain aluminosilicates such as zeolites.

Applicant’s arguments filed regarding Boorse provides the skilled person with no motivation to work within the claim SAR range of ≥ 500 have been fully considered but are not persuasive.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range overlaps or lies insides the range disclosed by Boorse; thus, a prima facie case of obviousness exists.  Moreover, Ito 
Ito’s disclosure that selecting an appropriate SAR represents a trade-off between durability and activity does not criticize, discredit, or otherwise discourage using a high SAR in order to achieve better durability.  Ito clearly teaches SAR to be a result effective variable which would motivate one of ordinary skill in the art to vary the SAR and achieve desired durability and activity. 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Although Boorse discloses that the “useful” range of SAR is from about 10 to 200, he does teach a broad range of at least about 5 (Boorse, [0042]) which overlaps the claimed range of ≥ 500 Boorse.
It appears that applicant is arguing the criticality of the claimed SAR range by citing examples 6-8 of instant application.
  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Examples 6-8 is a comparison of zeolite supports with SAR of 40, 850 and 2100.  The range claimed by applicant is SAR ≥ 500.  The three examples do not compare a sufficient number of test both inside and outside the claimed range.  In other words, there is no evidence showing that the “unexpected” results occur at a SAR of 500 and above because there are no data points around a SAR of 500; steady increase from a SAR of 40 to 850 to 2100 does not show criticality of the claimed SAR of 500 or above.  The critical SAR value where “unexpected results” occur could be anywhere within the range of 41 to 840 and may not necessarily be the claimed value of 500.  

Applicant’s arguments filed regarding Ito’s disclosure that lower SAR is advantageous in view of the dinitration reaction have been fully considered but are not persuasive.
Ito’s disclosure of a lower SAR zeolite is advantageous is directed to a zeolite in an SCR reaction.  The catalyst of Boorse/Harold/Ito comprises an ammonia oxidation 2 (Boorse, [0007]) and an SCR catalyst is employed in reacting NOx with ammonia to form N2 (Boorse, [0004]).  The ammonia oxidation catalyst and the SCR catalyst are directed to different reactions.  Thus, the disclosure of a low SAR zeolite being advantageous in an SCR reaction is not relevant to the use of a zeolite in an ammonia oxidation catalyst because different reactions are involved in each case.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.